325 F.2d 238
Frances Metzger Wirth STEPHAN, Guardian of the Estate of Charles Wirth, Plaintiff-Appellee,v.The MARLIN FIREARMS COMPANY, Inc., et al., Defendants-Appellants.
No. 218.
Docket 28376.
United States Court of Appeals Second Circuit.
Argued December 12, 1963.
Decided December 12, 1963.

Appeal from the United States District Court for the District of Connecticut; William H. Timbers, Judge.
Defendant Marlin Firearms Company, Inc., by permission granted under 28 U.S.C. § 1292(b), appeals from the denial of its motion to dismiss the action for lack of diversity jurisdiction in the court below.
Kevin T. Gormley, New Haven, Conn. (Martin E. Gormley and Gormley & Gormley, New Haven, Conn., on the brief), for defendants-appellants.
Theodore I. Koskoff, Bridgeport, Conn. (James M. Desmond, Norwalk, Conn., on the brief), for plaintiff-appellee.
Before CLARK, SMITH, and HAYS, Circuit Judges.
PER CURIAM.


1
Denial of the motion to dismiss for lack of jurisdiction affirmed in open court. See Lang v. Elm City Construction Co., D.C.Conn., 217 F. Supp. 873, affirmed 2 Cir., 324 F.2d 235; the opinion of Judge Timbers below herein, D.C.Conn., 217 F. Supp. 880; and Cole v. Jerman, 77 Conn. 374, 59 A. 425.